FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW of HILL COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 1st day of
August, 2013, the cause upon appeal to revise or reverse your judgment


                                  IN THE MATTER OF M. A., A
                                         JUVENILE,


CAUSE NO. 13-13-00069-CV                                                  (Tr.Ct.No. 1887)

was determined; and therein our said Court made its order in these words:

On appeal from the County Court at Law of Hill County, Texas, from an order judgment
signed November 15, 2012. Memorandum Opinion by Chief Justice Rogelio Valdez.

THIS CAUSE was submitted to the Court on July 24, 2013, on the record and briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was no error in the judgment of the court below, and said judgment is hereby
AFFIRMED against appellant, M. A., A JUVENILE.

Costs of the appeal are adjudged against appellant, M. A., A JUVENILE, although she
is exempt from payment due to her inability to pay costs. It is further ordered that this
decision be certified below for observance.

                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 24th day of February, 2015.




                                              Dorian E. Ramirez, CLERK